FILE COPY




                                No. 07-15-00249-CR


Rudy Cortinas                             §     From the 432nd District Court
 Appellant                                        of Tarrant County
                                          §
v.                                              July 23, 2015
                                          §
The State of Texas                              Opinion Per Curiam
 Appellee                                 §

                                 J U D G M E N T

      Pursuant to the opinion of the Court dated July 23, 2015, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the 432nd District

Court of Tarrant County, Texas for further proceedings in accordance with this Court’s

opinion entered this day.

                                        oOo